Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 28, 2022 has been entered. 
RESPONSE TO AMENDMENT 
This Non-Final Office Action is responsive to the request for continued examination filed on June 28, 2022 (hereafter “Response”). The amendments to the claims contained in the co-filed submission are acknowledged and have been entered.
Claims 1, 2, 4,6–14, 18–24 1, 3, 6, 9, 10, 12–15, 18, 20–22 are now amended.
Claims 3 and 15 are now cancelled
Claims 1, 2, 4–14, and 16–24 are pending in the application. 
RESPONSE TO ARGUMENTS
The Examiner agrees that the amendment corrects the informalities raised in the previous Office Action, and therefore, the objections raised therein are hereby withdrawn. New grounds of objection, necessitated by the amendment, are set forth herein.
Applicant’s arguments with respect to claim(s) 1–23 have been considered but are no longer relevant because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim 24 stands rejected under 35 U.S.C. § 103 as being unpatentable over Sankaran in view of Vick. The Applicant’s traversal has been considered, but is not persuasive.
The Applicant contends “that the Vick reference does not teach or suggest the elements missing from the Sankaran reference described above with respect to Claim 1,” (Response 26), but the Applicant also amended claim 24 such that Sankaran need not teach those allegedly missing elements in order to teach its cited contribution to claim 24. Specifically, following the amendment, claim 24 now requires step (a) to be performed pursuant to substep (i) or substep (ii). In other words, claim 24 only requires at least one of the two alternatives (i) or (ii) be present; having both (i) and (ii) is optional, because claim 24 uses the word “or” instead of “and.” Since Sankaran discloses at least performing step (a) via substep (i), the prior art need not further disclose (ii) in order to anticipate or obviate claim 24.
In view of the foregoing, and the rejections set forth herein, each and every pending claims stands rejected over prior art, which rejections were necessitated by the present amendment. Accordingly, the Applicant’s request for a notice of allowance (Response 26) is respectfully denied.
SPECIFICATION
In last sentence of paragraph 74 (as filed), the phrase “thus modified being able to operate in a tactile and/or contactless manner” is grammatically incorrect, and should be amended as follows: “It should be noted, however, that it is possible to modify an interactive ordering terminal comprising a touch screen by adding a detection module, for example a 3D camera, the interactive ordering terminal thus modified to be[[ing]] able to operate in a tactile and/or contactless manner.”
Appropriate correction is required.
CLAIM OBJECTIONS
The Office objects to the following claims for having various informalities. Appropriate correction is required.
Claim 1
The present continuous tense of “including” in “and the second projected surface including at least the screen surface” (end of the claim) is incorrect. It should be changed to the present simple tense, “includes[[ing]]”.
Claim 5
Reference to “a second projected surface” in claim 5 raises ambiguity about whether that term refers back to the second projected surface of its parent claims, or to a new, second projected surface. 
Claim 12
Claim 12 is missing a word near the end of the claim: “the graphical interface being contactless without a having to touch the screen surface.”
Claim 13
There is an extraneous comma after the word “generating” in the phrase “in the first operating mode, generating, a first projected surface.”
The phrase “with by” in the phrase “registering a menu order choice selected from the user without contact with by interacting with the first preset detection volume or the second preset detection volume” is grammatically erroneous.
Claim 19
The tense of “triggering” in “if the parameter exceeds a preset threshold, then triggering a cursor action in the graphical interface” is incorrect.
Claim 20
The grammar for the “in the second mode” limitation of claim 20 is incorrect, and should be changed to one of the following suggestions:
	[[wherein,]] while in the second operating mode, using a camera or sensor to determine a position of the user interaction element in a second preset detection volume, a projected surface corresponding to the orthogonal projection of the second preset detection volume on the plane comprising the surface of the screen surface; 
 
	wherein, in the second operating mode, [[using]] a camera or sensor is used to determine a position of the user interaction element in a second preset detection volume, a projected surface corresponding to the orthogonal projection of the second preset detection volume on the plane comprising the surface of the screen surface; 
Claim 22
The phrase “surface of the screen surface” appears to be a typographical error.
Claim 23
The amendment deleting the two instances of the word “being” now renders an otherwise grammatically correct statement incorrect. Both instances of “being” should be added back to the claim.
Claim 24
(1) The phrase “surface of the screen surface” (line 3) appears to be a typographical error.
(2) It is unclear why sub-element (i) refers to “a height of the first detection volume” while element (ii) refers to “the height of the second detection volume.” Switching the article in these two clauses raises the possibility that “the height” of element (ii) is meant to refer back to the “height” introduced in element (i), which would be erroneous given the first and second detection volumes have different respective heights.
(3) In sub-elements (i) and (ii), the Applicant deleted the verb “being,” but then added the word “wherein,” necessitating another verb to take its place. Specifically, if the Applicant wishes to keep “wherein,” the Applicant needs to replace “being” with the third person singular “is,” i.e., “wherein the height of the first detection volume is adapted to a wheelchair user” and “wherein the height of the second preset detection volume is adapted to a standing user.”
(4) The amendment inserts the word “wherein” at the end of step (b), yet deletes all of the subsequent limitations connected to that word. Accordingly, step (b) now reads as an incomplete clause. Looking back at the last Office Action, it appears the Applicant incorrectly combined the two suggestions given in the objection to claim 24, when the Examiner intended the two suggestions to be mutually exclusive. Therefore, the newly added term “wherein” should now be deleted.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12 and 14–19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
The written description fails to disclose a detector “configured to generate a first projected surface” or a second projected surface. In fact, the claimed detector does not “generate” anything at all. Rather, the specification only discloses that the detector measures the position of a user interaction element in a volume that merely happens to be defined in part by the first or second projected surfaces. (See Spec. ¶¶ 8 and 12). Taking measurements in a volume is not the same as “generating” a volume, let alone a first projected surface of that volume.
Claims 2, 4–11, 21, and 22
Claims 2, 4–11, 21, and 22 depend from claim 1, and are therefore rejected for incorporating the new matter of their parent claims by reference.
Claim 12
The written description fails to disclose a camera or sensor “configured to generate a first projected surface” or “a second projected surface.” In fact, the claimed camera or sensor does not “generate” anything at all. Rather, the specification only discloses that the detector measures the position of a user interaction element in a volume that merely happens to be defined in part by a first projected surface. (See Spec. ¶¶ 8 and 12). Taking measurements in a volume is not the same as “generating” a volume, let alone a first projected surface of that volume.
Claims 14–19
Claims 14–19 depend from claim 12, and are therefore rejected for incorporating the new matter of their parent claim.
Claim 13 — First Ground of Rejection
The written description fails to disclose, in the second operating mode, “said restaurant menu . . . shifted downward from the first preset detection volume.” (Emphasis added). 
The Applicant alleges that support for this amendment comes from “Para 118 of the present publication,” and also directs the Examiner “to contrast Figures 2 and 3.” (Response 23–24). To be extra careful, the Examiner checked paragraph 118 of the as-filed version of the Specification, paragraph 118 of this application’s pre-grant publication (U.S. Patent Application Publication No. 2022/0113807 A1), and even paragraph 118 of co-pending EPO Application Publication No. 3985490 A1. None of the foregoing passages disclose that any part of the display, let alone a restaurant menu are “shifted downward” upon switching to the second operating mode.
Paragraph 118 of the U.S. publication (U.S. Patent Application Publication No. 2022/0113807 A1) reads as follows:
[0118] The second preset detection volume 300 is, for example, designed to be accessible to a user in a wheelchair. Thus, according to certain standards covering the accessibility of equipment to people in wheelchairs, the equipment must be placed at a maximum height H determined from the ground, H being, for example, 1m40. The second preset detection volume 300 may thus be entirely disposed under this height H as illustrated in FIGS. 3A and 3B. In other words, the second preset detection volume 300 is located entirely below the predetermined height H, H being measured from the ground 330, in order to ensure accessibility of the interactive electronic device 100 to wheelchair users.
As can be seen, there is absolutely no discussion in this paragraph about the graphical interface, let alone a restaurant menu, shifting downward or even moving at all upon switching to the second operating mode. This paragraph consists of a description of the second preset detection volume 300’s height. Indeed, looking at the referenced figures 3A and 3B, there is nothing illustrated on the display, and most of the second preset detection volume 300 occupies a region that is past the display, i.e., where it would be impossible to display the menu.
Meanwhile, paragraph 118 of both the as-filed specification and the European publication (EPO Application Publication No. 3985490 A1) say exactly the same thing, in English and French respectively. The English version of the text is reproduced below:
[0118] In a step 610, the interactive electronic device 100 determines whether the position of the interaction element corresponds to a graphic element of the switching module 130. According to one embodiment of the invention, the processing module 500 determines whether the projection of the determined position of the interaction element on the plane including the screen is included in the graphic element of the tilt module 130.
 Once again, there is nothing in this passage that describes shifting a restaurant menu downward, shifting anything graphical downward at all. This paragraph merely describes the trigger for switching from the first mode to the second mode.
Finally, figures 2 and 3 do not illustrate anything displayed on the screen 120 at all, so there is nothing in those figures that we can rely upon for written description support of “said restaurant menu . . . shifted downward from the first preset detection volume.”
Indeed, searching elsewhere for support, the Examiner observes that the idea of shifting the menu downward seems to contradict the purpose of the disclosed invention. For example, referring to FIGS. 4A and 4B, the Applicant explains that the purpose of shifting the preset detection volume downward is to help a wheelchair-seated user “reach a point 410 located at the height of the graphical interface” that is otherwise outside the wheelchair user’s reach. (Spec. ¶ 101). Had the Applicant actually possessed an invention that shifted the displayed menu downward, there would be no need to “offset the first preset detection volume 300 lower relative to the second preset detection volume 200,” because a menu shifted downward would be within the user’s reach. But the Applicant did not possess an invention that shifts the menu downward, which is why the Applicant’s proposed solution for the height problem is to simply offset the height of the detection volume.
Claim 13 — Second Ground of Rejection
The written description fails to disclose “in the second operating mode . . . the second preset detection volume [is] shifted downward from the first preset detection volume.” To the contrary, the written description instead discloses the opposite of what is claimed: “The first mode of operation is associated with a first preset detection volume 300 illustrated in Figure 3” while the “second operating mode is associated with the preset detection volume 200, as previously described in Figure 2.” (Spec. ¶¶ 76–77). Notably, as the figures illustrate, the second preset detection volume 200 (FIG. 2) is shifted upwards from the first preset detection volume 300 (FIG. 3). (See also Spec. ¶ 83) (confirming “the first projected surface,” rather than the second projected surface “is offset downwards and to the right relative to the screen 120.”).
Claims 20 and 23
Claims 20 and 23 depend from claim 13, and are therefore rejected for incorporating the new matter of their parent claim by reference.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11, 12, 14, and 16–19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 11
The antecedent basis for “the preset detection volume” is unclear, because parent claim 1 recites two different preset detection volumes, raising ambiguity about which one is “the” preset detection volume meant by claim 11.
Claim 12
The antecedent basis for “the preset detection volume” is unclear, because claim 12 recites two different preset detection volumes (a “first” and “second”), raising ambiguity about which one is “the” preset detection volume meant near the end of claim 12.
Claims 14 and 16–19
The claims that depend from claim 12 are rejected under 35 U.S.C. § 112(b) by virtue of their incorporating the indefinite matter of their parent claim by reference.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	SANKARAN AND VAN DER WESTHUIZEN TEACH CLAIMS 1, 2, 4–7, 9–12, 14, 16–19, AND 22.
Claim(s) 1, 2, 4–7, 9–12, 14, 16–19, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over by U.S. Patent Application Publication No. 2021/0395070 A1—which claims priority to and incorporates by reference U.S. Provisional Application No. 63/041,290 (hereafter “Sankaran”)1—in view of U.S. Patent Application Publication No. 2017/0108998 A1 (“Van Der Westhuizen”).
Claim 1
Sankaran discloses:
An interactive electronic device comprising: 
“Referring now to FIG. 5, there is shown a dispenser 500.” Sankaran ¶ 29. Since dispenser 500 “could be embodied as the dispenser 300 and/or dispenser 400 or dispenser 100 and/or dispenser 200 after being upgraded with accessibility panel 308,” Sankaran ¶ 29, this rejection will refer at least to dispensers 300 and 500 interchangeably.
a kiosk-mounted display configured to display a graphical interface on a screen surface, 
“In the example shown, the user interface 512 includes a display 516.” Sankaran ¶ 32. Specifically, as shown in FIG. 3, the display 500 may be a touchscreen 304 that is mounted to the dispenser. See Sankaran ¶ 23.
the graphical interface being contactless, 
In the context of the present disclosure, the broadest reasonable interpretation of “the graphical interface being contactless” includes embodiments in which “an interactive ordering terminal comprising a touch screen [has been modified] by adding a detection module, for example a 3D camera, the interactive ordering terminal thus modified being able to operate in a tactile and/or contactless manner.” (Spec. ¶ 74). This interpretation is reasonable because: (1) it is consistent with the description in paragraph 74 of the specification;2 (2) the claim uses the transitional phrase “comprising,” meaning its scope is open-ended and is allowed to include interactive electronic devices that have additional, unrecited features;3 and (3) the presence of dependent claim 2, in which “the first preset detection volume is remote from the screen surface along an axis orthogonal from the screen surface” raises a presumption in claim 1 that the first preset detection volume need not be wholly remote from the screen surface.4 In other words, the preset detection volume of claim 1 is allowed to include the plane of the screen surface, so long as it is still possible to operate the graphical interface without contacting it.
Sankaran discloses at least this embodiment. Dispenser 500 “is configured to enter into a gesture control mode to select and dispense a product in a touchless manner.” Sankaran ¶ 29. Since dispenser 500 is configured to enter into a mode that allows the user to operate the interface “in a touchless manner,” Sankaran explicitly anticipates that its graphical interface is contactless within the meaning of claim 1. 
said screen surface defining a plane;
As shown in at least FIGS. 3 and 4A, touchscreen 304 is co-planar with accessibility panel 308, both of which lie on the front-facing plane of the dispenser 300 (or 500). Sankaran FIGS. 3 and 4A.
a detector configured to contactlessly determine a first position of a user interaction element in a first preset detection volume; 
A “gesture recognition sensor 524 is configured to recognize a plurality of gestures within range of the gesture recognition sensor 524.” Sankaran ¶ 33 (illustrated as gesture recognition sensor 310 in FIG. 3).
a processor configured to control the interactive electronic device according to the first position of the user interaction element to enter a first operating mode; 
With respect to entering the first operating mode according to the first position of the user interaction element, Sankaran explains that “the user start[s] the gesture control mode with a variety of initiating gestures, such as placing his/her hand in front of the gesture recognition sensor 524 for at least a predetermined time period, such as about 2 seconds.” Sankaran ¶ 36.
With respect to the “processor” aspect of this limitation, Sankaran provides that an “input command subsystem 526 is configured to map gestures recognized by the gesture recognition sensor 524 to corresponding buttons. For example, the input command subsystem 526 may include a cross-reference function for translating a gesture into a button command. In this manner, the accessibility panel 514”—of which the input command subsystem 526 and gesture recognition sensor 524 are components—“may send commands to the processor 502 that are the same or similar as the existing accessibility panel.” Sankaran ¶ 33.
in the first operating mode, the detector is configured to generate a first projected surface corresponding to a first orthogonal projection of the first preset detection volume in the plane and offset from the screen surface, and the first projected surface not covering entirely the screen surface of the screen;
As shown in FIG. 3, “the accessibility panel 308 includes a gesture recognition sensor 310 that allows a user to navigate and make product selections by making gestures within range of the gesture recognition sensor 310. Of course, in addition to those users who cannot reach the touchscreen 304, any users that want to make product selections without touching the touchscreen 304, could use the gesture recognition sensor 310.” Sankaran ¶ 24. Importantly, as shown in FIG. 3, this means that the accessibility panel 308 is a first projected surface that corresponds to an orthogonal projection of the area in front of gesture recognition sensor 310, and that, while touchscreen 304 and accessibility panel 308 are clearly on the same plane (i.e., the front face of the vending machine), the accessibility panel 308 is also clearly offset from the touchscreen 304. See Sankaran FIG. 3.
the detector is configured to 
In the default mode, “the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed by interacting with the touchscreen 304.” Sankaran ¶ 23.
the processor is configured to control the interactive electronic device according to the determined position of the interaction element to enter a second operating mode; and
“If the gesture mode has not been selected, the method 700 proceeds to block 706 in which the user interacts with the user interface 512 using various external surface(s) of the dispenser 500, and dispenser 500 when dispenses a product based on the interactions with the user interface 512 (block 708).” Sankaran ¶ 36. Specifically, “the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed by interacting with the touchscreen 304.” Sankaran ¶ 23.
in the second operating mode, the detector is configured to generate a second projected surface corresponding to a second orthogonal projection of the second preset detection volume in the plane and the second projected surface including at least the screen surface.
In the default mode, “the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed by interacting with the touchscreen 304.” Sankaran ¶ 23.
Despite Sankaran’s disclosure of using contactless technology for the gesture mode (the claimed first operating mode), Sankaran’s default mode (the claimed second operating mode) is not “contactless.” 
Van Der Westhuizen, however, teaches:
An interactive electronic device comprising: 
“Logical components of an embodiment of a user interface (100) of an electronic device according to the invention are illustrated in FIG. 1.” Van Der Westhuizen ¶ 62.
a [display] configured to display a graphical interface on a screen surface,
“The user interface (100) is configured to display interactive items in a display region using the display component (180) and allow a user to navigate and select desired interactive items.” Van Der Westhuizen ¶ 65.
a detector configured to determine a position of a user interaction element in a first preset detection volume;
A “tracking component (130) is used to track the position and/or movement of the pointer within the control region.” Van Der Westhuizen ¶ 67.
the detector is configured to contactlessly determine a position of the user interaction element in a second preset detection volume;
“FIG. 3A illustrates the control region (303) and the display region (304). The user interface is capable of tracking the position and movement of the pointer (302) in the control region (303). The mobile device (301) is equipped with z-axis tracking to enable the position and movement of the pointer (302) to be tracked in the x-axis, y-axis and z-axis within the control region (303).” Van Der Westhuizen ¶ 74.
the processor is configured to control the interactive electronic device according to the determined position of the interaction element to enter a second operating mode; and
“At a first stage (310), the pointer (302) enters the control region (303). At this stage, the pointer (302) is positioned at a high z-axis value and no interactive items are displayed in the display region (304). At a next stage (320), the pointer (302) crosses a predefined threshold (322) in the control region (303). Crossing of the predefined threshold (322) is a predefined interaction which initiates display of a number of interactive items (324) in the display region (304).” Van Der Westhuizen ¶ 75.
in the second operating mode, the detector is configured to generate a second projected surface corresponding to a second orthogonal projection of the second preset detection volume in the plane and the second projected surface including at least the screen surface.
As shown in the mode illustrated first at Figure 4A, the device projects a “navigation region 410” within a “control region 403,” both extending in the z-axis in a direction “normal to” (i.e. in the orthogonal sense of the word “normal”) the x-y plane of the display. Van Der Westhuizen ¶ 91. “The navigation region (410) is thus a volume, a side view of which is illustrated in detail in FIG. 4A.” Van Der Westhuizen ¶ 92. As shown in FIG. 4A, the geometric projection of the navigation region 410 is necessarily onto the same plane as the front glass of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sankaran’s touchscreen in the same way that Van Der Westhuizen improved its own touchscreen, i.e., by adding a detection volume above or in front of the touchscreen in order to make the touchscreen “contactless.” One would have been motivated to improve Sankaran’s touchscreen in the same way that Van Der Westhuizen improved its touchscreen because “navigating menus and selecting a desired interactive item may still be a cumbersome task” on a conventional interface (including a touchscreen), due to the need to “move a pointer beyond a threshold provided by a certain item” (i.e., scrolling). Van Der Westhuizen ¶ 8.
Claim 2
Sankaran and Van Der Westhuizen teach the interactive electronic device according to claim 1, 
wherein the first preset detection volume is remote from the screen along an axis orthogonal from the screen. 
The user interacts with the machine by “holding [a] hand in front of gesture recognition sensor 310.” Sankaran ¶ 25 (emphasis added).
Claim 4
Sankaran and Van Der Westhuizen teach interactive electronic device according to claim 1, 
wherein at least one dimension, a length or width, of the first projected surface is less than the same dimension of a second projected surface.
As a consequence of “the navigation region (410) ha[ving] an essentially frustoconical shape,” Van Der Westhuizen ¶ 92 and Figure 4A, there is at least one second projected surface (e.g., category threshold 414) for which the width of the first projected surface (category threshold 413) is less than the width of the second projected surface (category threshold 414). See Van Der Westhuizen Figure 4A.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the sensor space in front of Sankaran’s accessibility panel to have the same frustoconical shape as Van Der Westhuizen’s navigation region 410. One would have been motivated to narrow the field of view for Sankaran’s sensor in accordance with Van Der Westhuizen’s guidance, because narrowing the sensor’s field of view necessarily reduces the amount of data sent by the sensor to the controller, which is advantageous both for increased accuracy (since there is less noise to filter) and reduced power consumption (since the sensor would be responsible for a smaller space). Moreover, Van Der Westhuizen’s frustoconical sensor space is a much smarter approach than blindly narrowing the sensor’s whole field of view, because merely narrowing the whole field of view would make it harder for people who are further away from the sensor to operate the device. 
Claim 5
Sankaran and Van Der Westhuizen teach interactive electronic device according to claim 4, 
wherein the first projected surface corresponds to a homothety of a second projected surface.
As a consequence of “the navigation region (410) ha[ving] an essentially frustoconical shape,” Van Der Westhuizen ¶ 92 and Figure 4A, there is at least one second projected surface (e.g., category threshold 414) for which the width of the first projected surface (category threshold 413) is less than the width of the second projected surface (category threshold 414). See Van Der Westhuizen Figure 4A.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the sensor space in front of Sankaran’s accessibility panel to have the same frustoconical shape as Van Der Westhuizen’s navigation region 410. One would have been motivated to narrow the field of view for Sankaran’s sensor in accordance with Van Der Westhuizen’s guidance, because narrowing the sensor’s field of view necessarily reduces the amount of data sent by the sensor to the controller, which is advantageous both for increased accuracy (since there is less noise to filter) and reduced power consumption (since the sensor would be responsible for a smaller space). Moreover, Van Der Westhuizen’s frustoconical sensor space is a much smarter approach than blindly narrowing the sensor’s whole field of view, because merely narrowing the whole field of view would make it harder for people who are further away from the sensor to operate the device. 
Claim 6
Sankaran and Van Der Westhuizen teach the interactive electronic device according to claim 1, 
wherein the graphical interface comprises a cursor making it possible to interact with at least one object of the graphical interface, the processor controlling the cursor of the graphical interface as a function of the position of the user interaction element determined by the detection module.
“The control region may be either a two-dimensional or a three-dimensional region. The pointer of the user may be any suitable pointer, for example, a cursor provided by the user interface and controlled by an input device such as a mouse, or the position, movement and/or touch of a pointing tool or the body of the user in the control region.” Van Der Westhuizen ¶ 131. “Movement in the navigation region may in some embodiments be movement along a predefined axis. In such cases, moving in the populating region along the axis causes spawning of interactive items, while the selection interaction mode may be entered when the pointer reverses its direction of movement along the axis or reaches a threshold along the axis.” Van Der Westhuizen ¶ 132.
Claim 7
Sankaran and Van Der Westhuizen teach the interactive electronic device according to claim 6, wherein, in the first operating mode, the interactive electronic device is configured to:
record a first and a second position of the user interaction element;
“At a next stage (208) and/or throughout any one or more other stages described with reference to FIG. 2, the tracking component (130) is used to track the position and/or movement of the pointer within the control region.” Van Der Westhuizen ¶ 67.
calculate, according to the first and second position of the user interaction element, a parameter associated with a movement of the user interaction element between the first and the second position;
“At a next stage (212), the selection detecting component (160) detects either a substantial change of direction of the pointer within the navigation region or that the pointer has reached a selection threshold of the navigation region.” Van Der Westhuizen ¶ 69.
and if this parameter exceeds a preset threshold, then triggering a cursor action in the graphical interface.
“In response to detecting such a change or the reaching of a selection threshold, at a final stage (214), the selection interaction component (170) is employed to enter a selection interaction mode in which the user is able to individually interact with each of the interactive items within the subset of interactive items populating the display region.” Van Der Westhuizen ¶ 69.
Claim 9
Sankaran and Van Der Westhuizen teach the interactive electronic device according to claim 1, further comprising 
a switch configured to cause switching between the first operating mode and at least the second operating mode.
With respect to entering the first operating mode according to the first position of the user interaction element, Sankaran explains that “the user start[s] the gesture control mode with a variety of initiating gestures, such as placing his/her hand in front of the gesture recognition sensor 524 for at least a predetermined time period, such as about 2 seconds.” Sankaran ¶ 36. Likewise, when switching back, “[i]f the gesture mode has not been selected, the method 700 proceeds to block 706 in which the user interacts with the user interface 512 using various external surface(s) of the dispenser 500, and dispenser 500 when dispenses a product based on the interactions with the user interface 512 (block 708).” Sankaran ¶ 36. Specifically, “the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed by interacting with the touchscreen 304.” Sankaran ¶ 23.
Claim 10
Sankaran and Van Der Westhuizen teach the electronic device according to claim 9, wherein:
the switch comprises a graphic element;
“As shown, the accessibility panel 308 includes both buttons and a gesture recognition sensor 310 [also known as 524] from which the user can navigate product options and make a selection.” Sankaran ¶ 23. 
the first projected surface and a second projected surface correspond to the graphic element; and the processor is configured to switch between the first operating mode and at least the second operating mode when the projection of the first position of the user interaction element on the plane comprising a screen surface is included, for a predetermined period, in the graphic element.
“[T]he user start[s] the gesture control mode with a variety of initiating gestures, such as placing his/her hand in front of the gesture recognition sensor 524 for at least a predetermined time period, such as about 2 seconds.” Sankaran ¶ 3.
Van Der Westhuizen similarly provides overlapping teachings, including:
the switching module comprises a graphic element;
As mentioned above, the structure in Van Der Westhuizen that corresponds to the claimed switching module is “a virtual button (408) on the touch sensitive display.” Van Der Westhuizen ¶ 92.
the first projected surface and a second projected surface comprise the graphic element;
“[T]he navigation region (410) has an essentially frustoconical shape and extends from a virtual button (408) on the touch sensitive display.” Van Der Westhuizen ¶ 92.
the processor is configured to switch between the first operating mode and at least the second operating mode when the projection of the first position of the user interaction element on the plane comprising a screen surface is included, for a predetermined period, in the graphic element.
“Selection of the virtual button (408) designates a first category threshold (411) as an active threshold.” Van Der Westhuizen ¶ 98.
Claim 11
Sankaran and Van Der Westhuizen teach the interactive electronic device according to claim 1, wherein, 
when the interactive electronic device is installed for use by users, the users are located in front of the interactive electronic device, and a distance between a upper face of the preset detection volume and a ground in front of the interactive electronic device is less than a predetermined distance.
“In the example shown in FIG. 1, there is a dispenser 100 that is configured to dispense a product into a dispensing area 102 based on selection of one or more parameters selected by the user. In this example, the dispenser 100 includes a touchscreen 104 from which the user can select one or more parameters regarding the product to be dispensed. This dispenser 100 includes an accessibility panel 108, which is positioned lower on the dispenser 100, for users that may not be able to able to reach the touchscreen 104 to make selections, such as a person in a wheelchair. The accessibility panel 108 allows a user to enter into an accessibility mode from which the user can make selections from the buttons on the accessibility panel 108 instead of the touchscreen 104.” Sankaran ¶ 19.
Claim 12
Sankaran teaches:
An interactive ordering system for use in a restaurant, the system comprising a contactless and interactive ordering restaurant-terminal comprising: 
“Referring now to FIG. 5, there is shown a dispenser 500 that is configured to enter into a gesture control mode to select and dispense a product in a touchless manner.” Sankaran ¶ 29. Since dispenser 500 “could be embodied as the dispenser 300 and/or dispenser 400 or dispenser 100 and/or dispenser 200 after being upgraded with accessibility panel 308,” Sankaran ¶ 29, this rejection will refer at least to dispensers 300 and 500 interchangeably.
a kiosk-mounted display displaying a graphical interface on a screen surface,
“In the example shown, the user interface 512 includes a display 516.” Sankaran ¶ 32. Specifically, as shown in FIG. 3, the display 500 may be a touchscreen 304 that is mounted to the dispenser. See Sankaran ¶ 23.
said screen surface defining a plane;
As shown in at least FIGS. 3 and 4A, touchscreen 304 is co-planar with accessibility panel 308, both of which lie on the front-facing plane of the dispenser 300 (or 500). Sankaran FIGS. 3 and 4A.
a camera or sensor three-dimensionally contactlessly determining a first position of a user interaction element in a first preset detection volume; 
A “gesture recognition sensor 524 is configured to recognize a plurality of gestures within range of the gesture recognition sensor 524.” Sankaran ¶ 33 (illustrated as gesture recognition sensor 310 in FIG. 3).
a controller controlling the interactive ordering restaurant terminal according to the first position of the user interaction element; 
An “input command subsystem 526 is configured to map gestures recognized by the gesture recognition sensor 524 to corresponding buttons. For example, the input command subsystem 526 may include a cross-reference function for translating a gesture into a button command. In this manner, the accessibility panel 514,” of which the input command subsystem 526 and gesture recognition sensor 524 are components, “may send commands to the processor 502 that are the same or similar as the existing accessibility panel.” Sankaran ¶ 33.
in a first operating mode, the camera or sensor configured to generate a first projected surface corresponding to a first orthogonal projection of the first preset detection volume in the plane and offset from the screen surface, and the first projected surface not covering entirely the screen surface;
As shown in FIG. 3, “the accessibility panel 308 includes a gesture recognition sensor 310 that allows a user to navigate and make product selections by making gestures within range of the gesture recognition sensor 310. Of course, in addition to those users who cannot reach the touchscreen 304, any users that want to make product selections without touching the touchscreen 304, could use the gesture recognition sensor 310.” Sankaran ¶ 24. Importantly, as shown in FIG. 3, this means that the accessibility panel 308 is a first projected surface that corresponds to an orthogonal projection of the area in front of gesture recognition sensor 310, and that, while touchscreen 304 and accessibility panel 308 are clearly on the same plane (i.e., the front face of the vending machine), the accessibility panel 308 is also clearly offset from the touchscreen 304. See Sankaran FIG. 3.
the camera or sensor configured to 
In the default mode, “the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed by interacting with the touchscreen 304.” Sankaran ¶ 23.
the controller configured to control the interactive ordering restaurant terminal according to the second position of the user interaction element to enter a second operating mode; 
“If the gesture mode has not been selected, the method 700 proceeds to block 706 in which the user interacts with the user interface 512 using various external surface(s) of the dispenser 500, and dispenser 500 when dispenses a product based on the interactions with the user interface 512 (block 708).” Sankaran ¶ 36. Specifically, “the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed by interacting with the touchscreen 304.” Sankaran ¶ 23.
and in the second operating mode, the camera or sensor configured to generate a second projected surface corresponding to a second orthogonal projection of the second preset detection volume in the plane and the second projected surface including at least the screen surface;
In the default mode, “the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed by interacting with the touchscreen 304.” Sankaran ¶ 23.
the preset detection volume changing for accessibility at different heights including a wheelchair user height; 
“The accessibility panel 108 allows a user to enter into an accessibility mode from which the user can make selections from the buttons on the accessibility panel 108 instead of the touchscreen 104.” Sankaran ¶ 19.
and the graphical interface being contactless without a having to touch the screen surface when a top of the screen surface is too high for wheelchair user access.
“This dispenser 100 includes an accessibility panel 108, which is positioned lower on the dispenser 100, for users that may not be able to able to reach the touchscreen 104 to make selections, such as a person in a wheelchair.” Sankaran ¶ 19.
Despite Sankaran’s disclosure of using contactless technology for the gesture mode (the claimed first operating mode), Sankaran’s default mode (the claimed second operating mode) is not “contactless.” 
Van Der Westhuizen, however, teaches:
An interactive ordering system for use in a restaurant, the system comprising a contactless and interactive ordering restaurant-terminal comprising: 
“Logical components of an embodiment of a user interface (100) of an electronic device according to the invention are illustrated in FIG. 1.” Van Der Westhuizen ¶ 62. The recitation of the system’s intended use and/or environment “for use in a restaurant” does not carry patentable weight. 
a . . . display displaying a graphical interface on a screen surface
“The user interface (100) is configured to display interactive items in a display region using the display component (180) and allow a user to navigate and select desired interactive items.” Van Der Westhuizen ¶ 65.
a camera or sensor three-dimensionally contactlessly determining a first position of a user interaction element in a first preset detection volume; 
A “tracking component (130) is used to track the position and/or movement of the pointer within the control region.” Van Der Westhuizen ¶ 67.
the camera or sensor configured to contactlessly determine a second position of the user interaction element in a second preset detection volume;
“FIG. 3A illustrates the control region (303) and the display region (304). The user interface is capable of tracking the position and movement of the pointer (302) in the control region (303). The mobile device (301) is equipped with z-axis tracking to enable the position and movement of the pointer (302) to be tracked in the x-axis, y-axis and z-axis within the control region (303).” Van Der Westhuizen ¶ 74.
the controller configured to control the interactive ordering restaurant terminal according to the second position of the user interaction element to enter a second operating mode; 
“At a first stage (310), the pointer (302) enters the control region (303). At this stage, the pointer (302) is positioned at a high z-axis value and no interactive items are displayed in the display region (304). At a next stage (320), the pointer (302) crosses a predefined threshold (322) in the control region (303). Crossing of the predefined threshold (322) is a predefined interaction which initiates display of a number of interactive items (324) in the display region (304).” Van Der Westhuizen ¶ 75.
and in the second operating mode, the camera or sensor configured to generate a second projected surface corresponding to a second orthogonal projection of the second preset detection volume in the plane and the second projected surface including at least the screen surface;
As shown in the mode illustrated first at Figure 4A, the device projects a “navigation region 410” within a “control region 403,” both extending in the z-axis in a direction “normal to” (i.e. in the orthogonal sense of the word “normal”) the x-y plane of the display. Van Der Westhuizen ¶ 91. “The navigation region (410) is thus a volume, a side view of which is illustrated in detail in FIG. 4A.” Van Der Westhuizen ¶ 92. As shown in FIG. 4A, the geometric projection of the navigation region 410 is necessarily onto the same plane as the front glass of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sankaran’s touchscreen in the same way that Van Der Westhuizen improved its own touchscreen, i.e., by adding a detection volume above or in front of the touchscreen in order to make the touchscreen “contactless.” One would have been motivated to improve Sankaran’s touchscreen in the same way that Van Der Westhuizen improved its touchscreen because “navigating menus and selecting a desired interactive item may still be a cumbersome task” on a conventional interface (including a touchscreen), due to the need to “move a pointer beyond a threshold provided by a certain item” (i.e., scrolling). Van Der Westhuizen ¶ 8.

Claim 14
Sankaran and Van Der Westhuizen teach the interactive ordering system according to claim 12, 
wherein the first preset detection volume is remote from the screen surface along an axis orthogonal from the screen surface, 
The user interacts with the machine by “holding [a] hand in front of gesture recognition sensor 310.” Sankaran ¶ 25 (emphasis added).
and the first projected surface does not cover entirely the screen surface.
As shown in FIG. 3, the accessibility panel 308 is a first projected surface that corresponds to an orthogonal projection of the area in front of gesture recognition sensor 310, and that, while touchscreen 304 and accessibility panel 308 are clearly on the same plane (i.e., the front face of the vending machine), the accessibility panel 308 is also clearly offset from the touchscreen 304. See Sankaran FIG. 3.
Claim 16
Sankaran teaches the interactive ordering system according to claim 12, but does not explicitly disclose the cone- or funnel-like shape of claim 16, i.e., wherein at least one length or width dimension of the first projected surface is less than the same dimension of a second projected surface. 
Van Der Westhuizen, however, teaches a system that detects a user interaction element within a volume having projected surfaces, wherein:
least one length or width dimension of the first projected surface is less than the same dimension of a second projected surface.
As a consequence of “the navigation region (410) ha[ving] an essentially frustoconical shape,” Van Der Westhuizen ¶ 92 and Figure 4A, there is at least one second projected surface (e.g., category threshold 414) for which the width of the first projected surface (category threshold 413) is less than the width of the second projected surface (category threshold 414). See Van Der Westhuizen Figure 4A.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the sensor space in front of Sankaran’s accessibility panel to have the same frustoconical shape as Van Der Westhuizen’s navigation region 410. One would have been motivated to narrow the field of view for Sankaran’s sensor in accordance with Van Der Westhuizen’s guidance, because narrowing the sensor’s field of view necessarily reduces the amount of data sent by the sensor to the controller, which is advantageous both for increased accuracy (since there is less noise to filter) and reduced power consumption (since the sensor would be responsible for a smaller space). Moreover, Van Der Westhuizen’s frustoconical sensor space is a much smarter approach than blindly narrowing the sensor’s whole field of view, because merely narrowing the whole field of view would make it harder for people who are further away from the sensor to operate the device. 
Claim 17
Sankaran, as combined with Van Der Westhuizen, teaches the interactive ordering system according to claim 16, 
wherein the first projected surface corresponds to a homothety of a second projected surface. 
As a consequence of “the navigation region (410) ha[ving] an essentially frustoconical shape,” Van Der Westhuizen ¶ 92 and Figure 4A, there is at least one second projected surface (e.g., category threshold 414) for which the width of the first projected surface (category threshold 413) is less than the width of the second projected surface (category threshold 414). See Van Der Westhuizen Figure 4A.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the sensor space in front of Sankaran’s accessibility panel to have the same frustoconical shape as Van Der Westhuizen’s navigation region 410. One would have been motivated to narrow the field of view for Sankaran’s sensor in accordance with Van Der Westhuizen’s guidance, because narrowing the sensor’s field of view necessarily reduces the amount of data sent by the sensor to the controller, which is advantageous both for increased accuracy (since there is less noise to filter) and reduced power consumption (since the sensor would be responsible for a smaller space). Moreover, Van Der Westhuizen’s frustoconical sensor space is a much smarter approach than blindly narrowing the sensor’s whole field of view, because merely narrowing the whole field of view would make it harder for people who are further away from the sensor to operate the device. 
Claim 18
Sankaran and Van Der Westhuizen teach the interactive ordering system according to claim 12, 
wherein the graphical interface comprises a cursor configured to interact with at least one object of the graphical interface, the controller controlling the cursor of the graphical interface as a function of a first position of the user interaction element determined by the camera or sensor.
“[T]he dispenser 300 may be programmed to highlight a selected product on the touchscreen 304 based on user navigation of the user interface on the touchscreen using a plurality of gestures. Consider an example in which the dispenser 300 is configured to initially highlight ‘Bev 1,’ and switches to highlighting ‘Bev 2’ in response to the user making a left-to-right gesture. Upon the user making another left-to-right gesture, the dispenser 300 may then highlight ‘Bev 3.’” Sankaran ¶ 26.
Claim 19
Sankaran discloses the interactive ordering system according to claim 18, wherein, in the first operating mode, the interactive ordering system is configured to: 
record the first position and a second position of the user interaction element;
“The gesture recognition sensor 524 is configured to recognize a plurality of gestures within range of the gesture recognition sensor 524. For example, the gesture recognition sensor 524 may recognize a variety of gestures, such as a left-to-right arm wave.” Sankaran ¶ 33.
calculate, according to the first and second positions of the user interaction element, a parameter associated with a movement of the user interaction element between the first and the second positions; and
“The input command subsystem 526 is configured to map gestures recognized by the gesture recognition sensor 524 to corresponding buttons. For example, the input command subsystem 526 may include a cross-reference function for translating a gesture into a button command.” Sankaran ¶ 33.
if the parameter exceeds a preset threshold, then triggering a cursor action in the graphical interface.
Thus, in the left-to-right gesture example, when the gesture recognition sensor 524 recognizes a sufficient motion to map that motion to the known “left-to-right” gesture, then dispenser 300 “switches to highlighting ‘Bev 2’ in response to the user making a left-to-right gesture.” Sankaran ¶ 26.
Claim 22
Sankaran discloses the interactive electronic device according to claim 1, 
wherein in the first operating mode, the first projected surface and the surface of the screen surface are not offset along an axis orthogonal from the screen surface, and upon a graphical user interaction, a detection volume is moved away from the screen surface to allow accessibility a wheelchair user height.
As shown in FIG. 3, “the accessibility panel 308 includes a gesture recognition sensor 310 that allows a user to navigate and make product selections by making gestures within range of the gesture recognition sensor 310. Of course, in addition to those users who cannot reach the touchscreen 304, any users that want to make product selections without touching the touchscreen 304, could use the gesture recognition sensor 310.” Sankaran ¶ 24. Importantly, as shown in FIG. 3, this means that the accessibility panel 308 is a first projected surface that corresponds to an orthogonal projection of the area in front of gesture recognition sensor 310, and that, touchscreen 304 and accessibility panel 308 are clearly on the same plane (i.e., the front face of the vending machine), and therefore, not offset along an axis orthogonal from the screen. See Sankaran FIG. 3.

II.	SANKARAN, VAN DER WESTHUIZEN, AND HINCKLEY TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Sankaran and Van Der Westhuizen as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2003/0043174 A1 (“Hinckley”).
Claim 8
Sankaran and Van Der Westhuizen teach the interactive electronic device according to claim 6, but do not appear to explicitly disclose the FIFO queue of claim 8.
Hinckley, however, teaches an interactive electronic device configured to: 
periodically record a determined position of the interaction element in a "fifo" queue comprising "n" records, "n" being greater than or equal to two, the nth record of the queue corresponding to the last record in the queue of a determined position;
Scrolling device 100 “maintain[s] a FIFO (first-in, first-out) queue of recent finger positions.” Hinckley ¶ 59.
calculate, after each recording, as a function of the first and the nth recording of the determined position of the interaction element, a parameter associated with the movement of the interaction element between the first and the nth position determined;
“When the user breaks contact with the touch-sensitive surface of the scrolling device 100, the system 200 may search back through the queue to look for a sample where the scrolling motion came to a definite (or near) stop.” Hinckley ¶ 59.
and if this parameter exceeds a preset threshold, then trigger a cursor action in the graphical interface.
“If such a sample is found, the scroll position may be adjusted to occur at that stop point. Thus, where it appears that the user's intent was to stop, then the scroll position would be adjusted according to the user's apparent intent.” Hinckley ¶ 59.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Hickley’s FIFO queue to track cursor actions in either of Sankaran or Van Der Westhuizen’s devices, or in both. One would have been motivated to combine Hinkley with Sankaran because using a FIFO queue satisfies a need for accuracy when providing input to a user interface. See Hinckley ¶ 4.
III.	VICK AND OLDROYD TEACH CLAIMS 13 AND 20.
Claims 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0193358 A1 (“Vick”) in view of U.S. Patent Application Publication No. 2018/0218561 A1 (“Oldroyd”).
Claim 13
Vick teaches
A method of controlling an interactive electronic device, 
“Referring now to FIG. 9, a block diagram is presented depicting an adaptive restaurant management system 900 according to the present invention.” Vick ¶ 78. The system 900 provides a means for controlling “one or more wireless POS terminals 911, 921, 931,” Vick ¶ 79, however, for the sake of discussing this method, we will focus on the system 900 controlling the display of POS terminal 921 in particular (sometimes referred to as terminal 310, 410, or 510 when discussing its various features in FIGS. 3–5).
As will be discussed herein, the system 900 performs all of the relevant operations of the method of claim 13 during the course of its ordinary operation, and therefore, Vick inherently teaches such a method by disclosing its corresponding system. See MPEP § 2112.02.
the interactive electronic device comprising a kiosk-mounted display displaying a graphical interface on a screen surface, the method comprising: 
“The POS terminals 911, 912, 921, 931 may be adaptively configured to comport with intended function (i.e., host seating, order and payment entry, order fulfillment, etc.) as described above with reference to FIGS. 3–8,” Vick ¶ 79, and to that end, we begin by reviewing Vick’s description referencing FIGS. 3–4. 
“Now referring to FIG. 3, a diagram 300 is presented featuring a front view of an adaptive restaurant management terminal 310.” Vick ¶ 46. “In one embodiment, the adaptive terminal 310 may be configured as a kitchen display screen (KDS) 310, that is employed within a restaurant kitchen to present electronic orders 308 on a display 314.” Vick ¶ 48.
determining a first position of a user interaction element in a first preset detection volume
“In one embodiment, when enabled, the motion sensor 320 may be employed to detect and interpret non-touch 3-dimensional (3D) gestures.” Vick ¶ 49.
relative to a restaurant menu; 
As shown in FIG. 3, the gestures are detected relative to the KDS 310 display “present[ing] electronic orders 308 on a display 314 to the order processor 302 for preparation of menu items XXX, YYY, ZZZ.” Vick ¶ 48. It is the Examiner’s view that presenting electronic orders of restaurant menu items is functionally equivalent to presenting a restaurant menu, but nevertheless, those reviewing this rejection will observe that Vick further discloses displaying the actual/original menu on the display, rather than merely orders therefrom. See Vick ¶ 59.
controlling the interactive electronic device according to the first position of the user interaction element to enter a first operating mode; 
The non-touch 3D gestures “are performed by the order processor 302 to direct the KDS 310 to execute specified functions” in the illustrated mode. Vick ¶ 49.
in the first operating mode, generating a first projected surface corresponding to a first orthogonal projection of the first preset detection volume, in a plane and offset from the screen surface, the first projected surface not covering entirely the screen surface 

    PNG
    media_image1.png
    511
    801
    media_image1.png
    Greyscale
In this mode, the order processor 302’s gestures are detected within the 3D volume that exists above the table 304, yet below the adaptive terminal 304, and consequently, the 3D space where the order processor 302 performs 3D gestures orthogonally projects onto the same XY plane where the surface of the screen exists, yet in a way that does not cover any part of the screen’s surface. See Vick FIG. 3. 
and displaying the restaurant menu at the screen surface; 
Once again, as shown in FIG. 3, the gestures are detected relative to the KDS 310 display “present[ing] electronic orders 308 on a display 314 to the order processor 302 for preparation of menu items XXX, YYY, ZZZ.” Vick ¶ 48. Furthermore, POS terminal 921 “may be adaptively configured to comport with intended function . . . as described above with reference to FIGS. 3–8.” Vick ¶ 79. Accordingly, looking now to FIG. 5, Vick discloses that the terminal displays a menu in display area 514, optionally “divided into a primary menu display area 514.1 and an accelerated suggestion area 514.2.” Vick ¶ 60.
displaying a restaurant menu; 
Recall that POS terminal 921 “may be adaptively configured to comport with intended function . . . as described above with reference to FIGS. 3–8.” Vick ¶ 79. Accordingly, looking now to FIG. 5, Vick discloses that the terminal displays a menu in display area 514, optionally “divided into a primary menu display area 514.1 and an accelerated suggestion area 514.2.” Vick ¶ 60.
registering a menu order choice selected from the user without contact
“[T]he terminal 510 may also be configured to utilize the motion sensor 520 to detect hand/finger movements of a user to make menu selections from the suggested items in the display area 514.2. Use of gestures, accordingly, provides advantages in that a user may place an order via speech and/or 3D gestures, without ever coming into physical contact with the terminal 510.” Vick ¶ 67.
with by interacting with the first preset detection volume or the second preset detection volume;
“Like the terminals 310, 410 of FIGS. 3-4, the terminal 510 in the diagram 500 may comprise a camera 518, a motion sensor 520, and a microphone 516 whose configuration and operation are substantially the same as those like-named elements in FIGS. 3-4.” Vick ¶ 58. Thus, by teaching that the terminal 510 operates with the same configuration and operation the terminals 310, 410 of FIGS. 3-4, Vick at least teaches registering a menu order choice by interacting with the first preset detection volume. Since Vick teaches registering a menu order choice by interacting with the first preset detection volume, Vick satisfies the disjunctive “or” in claim 13 of “the first preset detection volume or the second preset detection volume.”
accepting payment for the menu order choice from the user; 
“In one embodiment, the mobile terminals 921 may comprise a[n] . . . integral payment processor (e.g., card/chip reader) that provides for both order entry, display of order status, and payment processing.” Vick ¶ 79.
and managing preparation of the order choice.
“In one embodiment, the adaptive terminal 310 may be configured as a kitchen display screen (KDS) 310, that is employed within a restaurant kitchen to present electronic orders 308 on a display 314 to the order processor 302 for preparation of menu items XXX, YYY, ZZZ.” Vick ¶ 48.
Vick does not appear to explicitly disclose a second preset detection volume, let alone “said restaurant menu and the second preset detection volume shifted downward from the first preset detection volume.”
Oldroyd, however, teaches a method comprising:
determining a first position of a user interaction element in a first preset detection volume
“FIG. 2 illustrates an example of a display on the vertical touchscreen 102. The control system is configured to determine a portion 202 of the vertical touchscreen 102 which is active for touch input.” Oldroyd ¶ 47. Note, however, that Oldroyd’s touchscreen 102 is not limited to contact-based modes of input, see Oldroyd ¶¶ 37–38
relative to a restaurant menu; 
“The active portion 202 of the vertical touchscreen 102 may comprise a window, buttons, menus or a combination thereof, on the vertical touchscreen 102.” Oldroyd ¶ 47.
controlling the interactive electronic device according to the first position of the user interaction element to enter a first operating mode; 
“Such elements provide a graphical user interface (GUI) that allows the user to provide touch input through the GUI during a ticket vending transaction. For example, the active portion 202 of the vertical touchscreen 102 may contain buttons which, when touched by the user, allow the user to buy a ticket 204, collect a pre-paid or pre-booked ticket 206, indicate that the user has a smartcard or contactless ticket 208, or allow the user to change the language of the information 210 on the vertical touchscreen 102, etc.” Oldroyd ¶ 47.
determining a second position of the user interaction element in a second preset detection volume; 
“The screen shown in FIG. 2 also includes a button 218 located centrally at the bottom of the vertical touchscreen 102, which is provided for a user in a wheelchair to touch.” Oldroyd ¶ 54.
controlling the interactive electronic device according to the second position of the user interaction element to enter a second operating mode; 
“In response to a user touching this button 218, the control system can set the active portion 202 of the vertical touchscreen 102 to a low height, for example at the bottom of the vertical touchscreen 102.” Oldroyd ¶ 54.
and in the second operating mode, generating a second projected surface corresponding to a second orthogonal projection of the second preset detection volume in the plane and the second projected surface including at least the screen surface displaying the restaurant menu, said restaurant menu and the second preset detection volume shifted downward from the first preset detection volume;
“This allows such a user to reduce the height of the active portion 202 of the vertical touchscreen 102 if it is initially set at too high a level, for example because the sensor system 104 has determined a height based on some other (taller) person in the vicinity.” Oldroyd ¶ 54.
“In the example illustrated in FIG. 4, the active portion 402 of the vertical touchscreen 102 has been set towards the bottom of the vertical touchscreen 102. The positioning shown in FIG. 4 may also arise if the user has pressed the button 218 in order to set the height of the active portion 402 according to the particular needs of that user, e.g. if the user is short or in a wheelchair.” Oldroyd ¶ 58.
registering a menu order choice selected from the user 
“For example, the active portion 202 of the vertical touchscreen 102 may contain buttons which, when touched by the user, allow the user to buy a ticket 204.” Oldroyd ¶ 47.
accepting payment for the menu order choice from the user; 
The ticket vending machine 100 is configured to accept payment for the ticket purchase. See Oldroyd ¶¶ 25, 27, 71, and 81–82.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Vick’s contactless interface with Oldroyd’s technique of shifting the mode of input downward in order to accommodate users at a lower height. One would have been motivated to combine Oldroyd with Vick because “[h]aving the vertical touchscreen 102 extend a relatively large distance in the vertical direction helps to accommodate a wider range of user heights. In addition, ticket vending machines 100 are generally subject to regulations regarding use by people with disabilities, for example, wheel-chair users, and supporting a wide range of user heights helps to comply with these regulations.” Oldroyd ¶ 51.
Claim 20
Vick and Oldroyd teach the method according to claim 13, 
wherein the interactive electronic device comprises a switch which further comprises a graphic representation, 
“The screen shown in FIG. 2 also includes a button 218 located centrally at the bottom of the vertical touchscreen 102, which is provided for a user in a wheelchair to touch.” Oldroyd ¶ 54.
the method further comprising: determining whether a projection of the first position of the user interaction element on the plane comprising the screen surface is included in the graphic representation of the switch at least for a preset period; if so, performing switching of the interactive electronic device to the second operating mode; 
“In response to a user touching this button 218, the control system can set the active portion 202 of the vertical touchscreen 102 to a low height, for example at the bottom of the vertical touchscreen 102.” Oldroyd ¶ 54.
wherein, in the second operating mode, using a camera or sensor to determine a position of the user interaction element in a second preset detection volume, a projected surface corresponding to the orthogonal projection of the second preset detection volume on the plane comprising the surface of the screen surface; 
“In the example illustrated in FIG. 4, the active portion 402 of the vertical touchscreen 102 has been set towards the bottom of the vertical touchscreen 102.” Oldroyd ¶ 58. The “active portion” of the touchscreen 102 is defined as “a section of the vertical touchscreen 102 containing a graphic user interface, or one or more interaction targets for the user to interact with (e.g. touch) during the ticket vending transaction.” Oldroyd ¶ 58. Oldroyd thus teaches at least the “sensor” alternative among the two alternative limitations, of “using a camera or sensor.” Likewise, the active portion 402 is inherently a projected surface corresponding to the orthogonal projection of a preset detection volume of space existing in front of the machine at the same position as active portion 402.
and determining at least one of: speed or acceleration, of the user interaction element.
This claim element does not say whether the determining needs to occur in either of the operating modes. For its part, Oldroyd teaches “the ticket vending machine 100 includes sensor system 104, which is configured to detect a (potential) user near the ticket vending machine 100,” including a “motion sensing apparatus to detect the motion of a person near the ticket vending machine, e.g. within 6 or 10 metres of the ticket vending machine.” Oldroyd ¶ 36. 
IV.	VICK, OLDROYD, AND SALSMAN TEACH CLAIM 23.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Vick and Oldroyd as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2013/0100020 A1 (“Salsman”).
Claim 23
Vick and Oldroyd teach the method according to claim 13, further comprising:
displaying 
“[A] movement in the positive Z direction results in a command to the KDS 410 to initiate a cursor and begin following movement of the order processor's hand with the cursor.” Vick ¶ 57. In general, the POS terminals may be provided or configured as kiosks. See, e.g., Vick ¶¶ 37, 45, and 58.
Vick does not appear to explicitly disclose “displaying a distance determined between the interaction element and the surface of the screen as a circle of variable diameter around a cursor, the diameter being proportional to the determined distance.”
Salsman, however, teaches a method comprising:
displaying a distance determined between the user interaction element and the surface of the screen surface as a circle of variable diameter around a cursor, the diameter proportional to the determined distance 
“As shown in FIG. 6, visual content displayed on display 12 may be altered based on the detected position of user input member 20.” Salsman ¶ 33. “In response to detecting movement of member 20 toward display 12 in direction 56, device 10 (e.g., circuitry 16) may change the size of marker 42 (as indicated by arrows 55). In response to detecting that member 20 has moved to a distance that is equal to cursor height CH, device 10 may remove marker 42 from display 12 leaving only marker 44 around an icon 40 to be selected.” Salsman ¶ 35.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Vick’s method of displaying and controlling a cursor on a user interface with Salsman’s cursor retrival technique, as illustrated in FIG. 6. One would have been motivated to combine Salsman with Vick because Salsman’s technique helps users orient their point of input on the user interface, making it easier to use the system.
V.	SANKARAN, VAN DER WESTHUIZEN, AND VICK TEACH CLAIM 21
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Sankaran and Van Der Westhuizen as applied to claim 1 above, and further in view of Vick.
Claim 21
Sankaran teaches the interactive electronic device according to claim 1, wherein: 
the display, the processor and the detector are part of a contactless and point-of-sale terminal of a restaurant-kiosk 
“FIGS. 3, 4A, and 4B illustrate dispensers with a gesture control mode according to one or more embodiments of this disclosure. Although the dispensers shown in FIGS. 3, 4A, and 4B show graphics with coffee or tea as the beverage being dispensed for purposes of example, this disclosure encompasses any type of product that could be dispensed, including but not limited to vending products, brewed beverages (e.g., tea, coffee, etc.), water, liquor, beer, milk, juice, soft drinks, soup, salad dressing and/or or other products.” Sankaran ¶ 22.
Sankaran does not appear to explicitly disclose the remaining elements of claim 21.
Vick, however, teaches and electronic device wherein: 
the display, the processor and the detector are part of a contactless and point-of-sale terminal of a restaurant-kiosk 
“Referring now to FIG. 9, a block diagram is presented depicting an adaptive restaurant management system 900 according to the present invention.” Vick ¶ 78. The system 900 provides a means for controlling “one or more wireless POS terminals 911, 921, 931,” Vick ¶ 79, however, for the sake of discussing this method, we will focus on the system 900 controlling the display of POS terminal 921 in particular (sometimes referred to as terminal 310, 410, or 510 when discussing its various features in FIGS. 3–5).
which comprises at least one of: a printer, a peripheral user smartphone connection, or peripheral user identification connection; 
“One or more restaurant staff members (not shown) within service area 1 902-service area N 902 may have a personal device (e.g., smartphone, tablet, laptop) 906 that can provide an ad hoc network (i.e., hotspot) to which one or more of the mobile terminals 921 may tether for purposes of communicating with the backend server 970 in the absence of Wi-Fi connectivity to the access points 901.” Vick ¶ 88.
the detector comprises at least one of: a 3D user image capture camera, a user image capture light sensor, or a user image capture sound wave sensor; and
“The adaptive terminal 410 may be configured in any of the embodiments discussed with reference to FIG. 3 and includes a video camera 418, a motion sensor 420, and a microphone 416.” Vick ¶ 55.
the graphic interface ignores the interaction element when the interaction element is outside the first preset detection volume such that the user cannot cause an order interaction.
“The motion sensor 420 has a sensitivity within a field of coverage 421 that allows for detection and tracking of movement by the order processor 402 or another person within the field of coverage 421.” Vick ¶ 56 (emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sankaran’s vending machine to, among other things, accept payment for the user’s order choices, as taught by Vick. One would have been motivated to modify Sankaran’s machine to accept payments because providing a means for payment directly at the machine would “accelerate placement of orders.” Vick ¶ 7. As a separate motivation, the Examiner respectfully submits that the concept of accepting payment for a good or service is common knowledge to anyone living in a free market economy.
VI.	SANKARAN AND VICK TEACH CLAIM 24.
Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Sankaran in view of Vick.
Claim 24
Sankaran teaches:
A method of controlling an interactive electronic device, 
“Referring now to FIG. 7, in use, the dispenser 500, such as through the interface mode manager 602, may execute a method 700.” Sankaran ¶ 36.
the interactive electronic device comprising a kiosk-mounted display displaying a graphical interface on a surface of a screen surface, the method comprising: 
“In the example shown, the user interface 512 includes a display 516.” Sankaran ¶ 32. Since dispenser 500 “could be embodied as the dispenser 300 and/or dispenser 400 or dispenser 100 and/or dispenser 200 after being upgraded with accessibility panel 308,” Sankaran ¶ 29, this rejection will refer at least to dispensers 300 and 500 interchangeably. Specifically, as shown in FIG. 3, the display 500 may be a touchscreen 304 that is mounted to the dispenser. See Sankaran ¶ 23.
(a) contactlessly determining a position of a user interaction element in: 
“The method 700 advances to block 704 in which a determination is made whether the gesture control mode has been selected.” Sankaran ¶ 36. In the gesture control mode, dispenser 500 “is configured to . . . select and dispense a product in a touchless manner.” Sankaran ¶ 29.
(i) a first preset detection volume according to a first operating mode, wherein a height of the first detection volume adapted to a wheelchair user 
The dispenser 300 includes an accessibility panel 308, which is positioned lower on the dispenser 300, for users that may not be able to able to reach the touchscreen 304 to make selections, such as a person in a wheelchair. The accessibility panel 308 allows a user to enter into an accessibility mode from which the user can make selections from the accessibility panel 308 instead of the touchscreen 304.” Sankaran ¶ 23.
and a first projected surface corresponding to a first orthogonal projection of the first preset detection volume in a plane and offset from the screen surface, and the first projected surface not covering entirely the screen surface,
As shown in FIG. 3, “the accessibility panel 308 includes a gesture recognition sensor 310 that allows a user to navigate and make product selections by making gestures within range of the gesture recognition sensor 310. Of course, in addition to those users who cannot reach the touchscreen 304, any users that want to make product selections without touching the touchscreen 304, could use the gesture recognition sensor 310.” Sankaran ¶ 24. Importantly, as shown in FIG. 3, this means that the accessibility panel 308 is a first projected surface that corresponds to an orthogonal projection of the area in front of gesture recognition sensor 310, and that, while touchscreen 304 and accessibility panel 308 are clearly on the same plane (i.e., the front face of the vending machine), the accessibility panel 308 is also clearly offset from the touchscreen 304. See Sankaran FIG. 3.
or (ii) a second preset detection volume according to a second operating mode, wherein the height of the second preset detection volume adapted to a standing user, and a second projected surface corresponding to a second orthogonal projection of the second preset detection volume in the plane and the second projected surface including at least the screen surface; 
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP § 2111.04 (subsection I.). In this case, claim 24 requires step (a) to be performed pursuant to substep (i) or substep (ii). In other words, claim 24 requires at least one of the two alternatives (i) or (ii) be present; having both (i) and (ii) is optional, because claim 24 uses the word “or” instead of “and.”
Since Sankaran discloses at least performing step (a) via substep (i), the prior art need not further disclose (ii) in order to anticipate or obviate claim 24.
(b) controlling the interactive electronic device according to the first position of the user interaction element according to the first operating mode or the second operating mode, wherein;
In the accessibility mode, the user interacts with the machine by “holding [a] hand in front of gesture recognition sensor 310.” Sankaran ¶ 25 (emphasis added).
 (c) displaying a restaurant menu;
“In this example, the dispenser 300 includes a touchscreen 304 from which the user can select one or more parameters regarding the product to be dispensed.” Sankaran ¶ 23.
(d) differently determining the position of the user interaction element in the first preset detection volume or in the second preset detection volume according to the operating mode selected by the user;
As shown in FIG. 7, method 700 branches so that the user can control the dispenser 500 in the accessibility mode or the default mode, and those two modes determine the user’s selections differently as discussed throughout this rejection. See Sankaran FIG. 7 and ¶ 36.
(e) controlling the interactive electronic device according to the determined position;
“For example, the dispenser 300 may be programmed to highlight a selected product on the touchscreen 304 based on user navigation of the user interface on the touchscreen using a plurality of gestures.” Sankaran ¶ 26.
(f) registering a menu order choice selected from the user without contact;
“After the user has navigated the user interface, another gesture, such as an upward gesture, could be used to make a selection, which could cause the dispenser 300 to dispense the selected product.” Sankaran ¶ 26.

To be sure, Sankaran discloses accepting payment for the order choice from the user, see U.S. Patent Application Publication No. 2021/0395070 ¶ 57, but Sankaran did not disclose this feature in its provisional application, and therefore cannot be relied upon in isolation to show anticipation under 35 U.S.C. § 102 prior to the Applicant’s effective filing date.
and (h) managing preparation of the order choice.
“If the threshold time has not elapsed, the dispenser 500 will dispense a product based on one or more selections received via gestures of the user.” Sankaran ¶ 36.
As mentioned above, while Sankaran teaches accepting payment for the order choice from the user, Sankaran did not explicitly disclose the same prior to the Applicant’s filing date.
Vick, however, teaches a method comprising:
displaying a restaurant menu; 
As shown in FIG. 5, Vick discloses that the terminal displays a menu in display area 514, optionally “divided into a primary menu display area 514.1 and an accelerated suggestion area 514.2.” Vick ¶ 60.
registering a menu order choice selected from the user without contact; 
“[T]he terminal 510 may also be configured to utilize the motion sensor 520 to detect hand/finger movements of a user to make menu selections from the suggested items in the display area 514.2. Use of gestures, accordingly, provides advantages in that a user may place an order via speech and/or 3D gestures, without ever coming into physical contact with the terminal 510.” Vick ¶ 67.
accepting payment for the order choice from the user; 
“In one embodiment, the mobile terminals 921 may comprise a[n] . . . integral payment processor (e.g., card/chip reader) that provides for both order entry, display of order status, and payment processing.” Vick ¶ 79.
and managing preparation of the order choice.
“In one embodiment, the adaptive terminal 310 may be configured as a kitchen display screen (KDS) 310, that is employed within a restaurant kitchen to present electronic orders 308 on a display 314 to the order processor 302 for preparation of menu items XXX, YYY, ZZZ.” Vick ¶ 48.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sankaran’s vending machine to accept payment for the user’s order choices, as taught by Vick. One would have been motivated to modify Sankaran’s machine to accept payments because providing a means for payment directly at the machine would “accelerate placement of orders.” Vick ¶ 7. As a separate motivation, the Examiner respectfully submits that the concept of accepting payment for a good or service is common knowledge to anyone living in a free market economy.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                  




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Those reviewing this rejection are advised that all “Sankaran” citations provided herein are to Sankaran’s provisional application, rather than the later published version of Sankaran’s application. A copy of U.S. Provisional Application No. 63/041,290 was entered in the file wrapper on March 14, 2022, with document code “REF.OTHER.” Alternatively, one may obtain a copy of U.S. Provisional Application No. 63/041,290 via the USPTO Patent Center at <https://patentcenter.uspto.gov/#!/applications/63041290/ifw/docs>.
        2 See MPEP §§ 2111 and 2111.01 (explaining that “reasonable” in “broadest reasonable interpretation” refers to the interpretation being “consistent with the use of the claim term in the specification and drawings.”). 
        3 MPEP § 2111.03
        4 See Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (“the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.”).